Title: To James Madison from William Kirkpatrick, 16 April 1807
From: Kirkpatrick, William
To: Madison, James



Sir
Malaga 16: April 1807

I have not been honored with any Letters from you since my last of the 10 January, dispatched in Original & Duplicate.
On the 28 ulto. our Governor communicated to me the decree passed by this Government on the 19 Feby. of which a copy goes enclos’d, as also of my; answer, wherein you will observe I have made a point to alone accuse it’s receit, and mention that I would make it Known to you; being, well convinced any reflections of mine would be productive of no good with a Chief who must put in execution the Orders passed him.  It is alone at Court where some hopes can be entertained of it’s being revoked should Mr. Erving, have made application, which I am ignorant of; but you will no doubt consider it as pointedly directed against all Neutral Commerce, and an evident infringement of our Treaty; notwithstanding Mr. Erving’s opinion as stated in his Letter of the 20 ulto. whereof Copy goes herewith.
None of our Vessels have been brought in here, in consequence of this decree, but one was seized in Cadiz, and another in Alicante, on their arrival, from Ports in England with Cargos.  I understand both were immediately sett at Liberty on a representation of the concerned in the Cargos, to Madrid, and it is generally beleived, the same will happen in similar cases henceforward.
You will observe by the enclosed copy of the 4th Article of the Spanish Ordinances published for the New Tribunal of Admiralty, of which the Prince of Peace is the Chief) that the same Tonnage duty, and other charges which Spanish Vessels pay in the United States, will henceforward be recovered on American Vessel’s in the Ports of Spain, and that the same reciprocity will in future be observ’d, so that should the Tonnage duty on Spanish Vessels be reduced in the United States to five Cents now paid here, there would be no augmentation, on this side, which I consider it a duty to inform you of.  This augmentation has not yet taken place, but I understand the Spanish Consuls in the different Ports of America, or the Minister has been written to, to give an ample information on the subject, when their answers are received it is probable the Port Charges will be immediately raised on American Vessels, in proportion to those  on Spaniards in the U. S.  I am very respectfully Sir, Your most Obdt hble Servt.

Wm: Kirkpatrick

